 In the Matter of1NATIONAL UNION OF MARINECOOKSAND STEWARDS,AND ITS PORTLAND LOCAL,CIOandPACIFICCOASTMARINE FIREMEN,OILERS,WATERTENDERS AND. WIPERS ASSOCIATIONandINTERNA-TIONAL LONGSHOREMEN'SANDWAREHOUSEMEN'SUNION, AND ITSLOCAL 12,CIOandIRWIN-LYONS LUMBERCOMPANYCases Nos. 36-CC-1, 36-CC-2, 36-CC-3, 36-CB-4, 36-CB-5, and.36-CB-6.-Decided November 17, 1949DECISIONANDORDEROn May 31, 1949,Trial Examiner Charles W.Schneider issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents, National Union of Marine Cooks and Stewards, CIO,hereinafter called the Cooks, Pacific Coast Marine Firemen, Oilers,Watertenders and Wipers Association, hereinafter called the Firemen,and Local 12 of International Longshoremen'sandWarehouse-men's Union, CIO, hereinafter called Local 12 of the ILWU, hadengaged in and were engaging in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto."The Trial Examiner also found that the afore-mentioned Respondents as well as Respondents International Long-shoremen's and Warehousemen'sUnion, CIO,hereinafter referred toas ILWU (International), and the Portland Local of the Cooks, hadnot engaged in certain other alleged unfair labor practices and recom-mended that the complaint be dismissed with respect to these allega-tions of the complaint.Thereafter, the Company and theRespond-ents filed exceptions and supporting briefs; none were filed by theGeneral Counsel.Oral argument was heard by the Board in Washington on Septem-ber 22, 1949.The Board has reviewed the rulings of the Trial Examiner made atthe hearing,and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-1The captionhas been amended to conform with the pleadings in the case.87 NLRB No. 9.,54 NATIONAL UNION OF MARINE, COOKS AND STEWARDS55diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modifications and additionsnoted below.1.We agree with the Trial Examiner that in the course of thepicketing at Coos Bay and North Bend, Oregon, the Respondents.Cooks, Firemen, and Local 12 of the ILWU restrained and coercedthe Company's employees in violation of Section 8 (b) (1) (A) ofthe Act.In so doing, we rely on the various incidents of August 27and 28, 1948, fully described in the Intermediate Report, consisting ofassaults on employees, stoning and clubbing automobiles of employees,obstructing the entrance of employees into the plant, attempting tooverturn automobiles of employees, and by erecting barriers at theplant entrances.We disagree, however, with the Trial Examiner that the McGinnis-[7lshoeffer incident of September 12, 1948, constituted a violation bythe Respondents of Section 8 (b) (1) (A). In theSunset Line 2case,the Board followed the doctrine that a principal may be bound by theacts of his agent within the scope of theagent's authorityeven thoughthe specific acts were not authorized or ratified.But we pointed outthat the burden of proof is on the party asserting the agency relation-ship to establish not only its existence but also "the nature and extentof the agent's authority."In that case we found that the unions wereresponsible for acts committed or instigated by a business agent, in-cluding the act of following an employee away from the plant andthreatening him in a roadside restaurant, because we found that thebusiness agent had "general authority" to direct the strike.Here,neither Briggs nor Nutter held any office in the union; Nutter was notfound by the Trial Examiner to have been anagentof the picket linealthough prominent there.The Trial Examiner found Briggs to bean agent on the picket line, whose actstherewere imputable to theunions, only because Local 12's business agent was present at the plantgate and neither he nor any other officer disavowed Briggs' assumptionof the role of self-appointed spokesman.The Trial Examiner never-theless concluded that the unions were responsible for the McGinnis-Ulshoeffer beating because of the absence of a clear disavowal by theunions and because it was a "residual effect" of conduct the unions hadearlier encouraged and approved. It does not appear, however, howthe unions could have made a "disavowal" of the September 12 beat-ings, as there is no showing that any responsible official of any of theunions had knowledge of the incident.The "residual effect" argu-ment appears tenuous, as the Trial Examiner finds that after the arri-2Line and Twine Company,79 NLRB 1487. .56DECISIONS OF NATIONAL LABOR RELATIONS BOARDval of the State Police at the scene of the picketing 2 weeks earlier, theunions had abandoned any policy of force. For thesereasons, weconclude that the General Counsel has failed to satisfy the burden ofproof of showing that Briggs and Nutter wereagentsof the Respond-ents withauthorityextending to encompass the McGinnis-Ulshoefferincident.2.Like the TrialExaminer, weare of the opinion that the pre-ponderance of the evidence does not warrant a finding that the ILWU(International) sponsored or participated in the activities alleged inthe complaint as constituting unfair labor practices.Accordingly, weshall dismiss the complaint as to the ILIVVU (International).3.The Trial Examiner found that there was no substantial evidenceshowing theexistenceof a local of the Cooks at Portland.No excep-tions to this finding were filed.Accordingly, we shall dismiss thecomplaint as to the alleged Portland local of the Cooks.4.The Trial Examiner found that Coos River Boom Company, anOregon corporation, is engaged as a public utility, under a franchisefrom the Public Utility Commission of the State of Oregon, in thetransportation of logs; that Irwin-Lyons Lumber Company is a sepa-rate corporate entity engaged in logging and sawmill operations ; thatthe stock ownership and managerial control in the Coos River BoomCompany and in the Irwin-Lyons Lumber Company are. vested, sub-stantially, in the same individuals; and that both Companies are, ineffect, engaged in "one straight line operation," i. e., the Lumber Com-pany cuts the logs, the Boom Company transports the logs down theriver, and the Lumber Company saws the logs into lumber at themill.On the basis of these facts, we agree with the TrialExaminerthat the Boom Company is not a neutral or whollyunconcerned em-ployer,3 within the meaning of Section 8 (b) (4) (A) of the Act.We therefore conclude, as did the Trial Examiner, that the Respond-ent Unions have not violated Sections 8 (b) (4) (A) of the Act.5.We agree with the Trial Examiner that the Respondents Cooks,Firemen, and Local 12 of the ILWVU, by their coercive conduct at CoosBay, Oregon, attempted to cause the Company to discriminate againstemployees in violation of Section 8 (a) (3), thereby violating Section8 (b) (2) of the Act.No exceptionswerefiled to the TrialExaminer'sfinding that noneof the Respondents engaged in violations of Section 8 (b) (2) bytheir conduct at San Francisco.Accordingly, we adopt the TrialExaminer'sfinding in that respect.Because itis not raised by theexceptions filed in thiscase,wefind it unnecessary to pass on the8See statement by Senator Taft, set forth in the Intermediate Report, 93 Daily Cong.Rec. 4323,April 29, 1947. NATIONAL UNION OF MARINE COOKS AND STEWARDS57question whether a demand that the Company discriminate againstemployees in violation of Section 8 (a) (3), either standing alone,or accompanied by peaceful picketing, constitutes a violation of Sec-tion 8 (b) (2) or Section 8 (b) (1) (A) of the Act.4ORDERUpon the entire record in this case, pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby 'orders that Local 12 of International Long-shoremen's andWarehousemen's Union, CIO ; National Union ofMarine Cooks and Stewards, CIO; and Pacific Coast Marine Fire-men, Oilers,Watertenders and Wipers Association, respectively, andtheir respective officers and agents, shall :1.Cease and desist from :(a)Restraining and coercing employees of Irwin-Lyons LumberCompany, North Bend and Coos Bay, Oregon, in the exercise of theirright to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection and to refrain from anyor all such activities, as guaranteed to them by Section 7 of the Act;(b)Causing or attempting to cause Irwin-Lyons Lumber Companyto discriminate in any manner against its employees, in violation ofSection 8 (a) (3) of. the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post immediately in conspicuous places in their business officesat San Francisco, California, and Coos Bay and North Bend, Oregon,where notices to members are customarily posted, copies of the no-tice attached hereto as Appendix A.5 Copies of the notice, to be fur-nished by the Regional Director for the Nineteenth Region (Seattle,Washington), shall, after being duly signed by official representativesof the Respondents, be posted and maintained for a period of sixty(60) consecutive days thereafter.Reasonable steps shall be taken by4 The Respondents except to the TrialExaminer'sfinding thatemployee organization indeep water and tankerships sailing outof Pacific Coastportshas traditionallybeen on abasis of having the unlicensed personnel in one bargaining unit,usually represented bythe Sailors Union of the Pacific. In deciding this case,we find it unnecessary to considerthe TrialExaminer's finding in this connection.We thereforealso reject the Respondents'further contention that thefailureof the TrialExaminerto rule on their motion toincorporate in the instant case the record in the Section 10 (k) proceeding led to an allegederror in makingthe abovefinding.6 In the event that this Order is enforced by decree of a United States Court of Appeals,there shallbe inserted beforethe words, "A DECISION AND ORDER," the words, "ADECREE OF THE UNITED STATES COURT OF APEEALS ENFORCING." 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondents to insure that said notices are not altered, defaced,or covered by any other material;(b)Forthwith return to the Regional Director for the NineteenthRegion copies of the aforesaid notice, furnished by the Regional Di-rector, after signing such notice as provided in paragraph 2 (a) above.The Company willing, these notices shall'be posted on Company bul-letin boards where notices to employees are customarily posted, andmaintained thereon for a period of sixty (60) days thereafter;(c)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order, what stepseach has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed, insofar as it alleges that the Respondents violated Section8 (b) (4) (A) of the Act and that International Longshoremen's andWarehousemen's Union (the International) and the Portland localof the Cooks engaged in any violations of the Act.APPENDIX ANOTICE TO ALL MEMBERS OF INTERNATIONAL LONGSHOREMEN'S ANDWAREHOUSEMEN'S UNION, LOCAL 12, CIO ; NATIONAL UNION OF MA-RINE COOKS AND STEWARDS, CIO ; AND PACIFIC COAST MARINE FIRE-MEN, OILERS, WATERTENDERS AND WIPERS ASSOCIATION ; AND TO ALLEMPLOYEES OF IRWIN-LYONS LUMBER COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT restrain or coerce employees ofIRWIN-LYONSLUMBER COMPANY,North Bend and Coos Bay, Oregon,. in theexercise of their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any and all of such activi-ties, as guaranteed to them by Section 7 of the Act.WE WILL NOT cause or attempt to cause IRWIN-LYONS LUMBERCOMPANY to discriminate against its employees in violation ofSection 8 (a) (3) of the Act. NATIONAL UNION OF MARINE COOKS AND STEWARDS5.9INTERNATIONALLONGSHOREMEN'S ANDWAREHOUSEMEN'SUNION, LOCAL 12, CIO,By -------------------------------------------------------(Representative)(Title)Dated -------------=----------NATIONAL UNION OF MARINE COOKS AND STEWARDS, CIO,By -------------------------------------------------------(Representative)(Title)Dated ------------------------PACIFIC COAST MARINEFIREMEN,OILERS,WATERTENDERSAND WIPERS ASSOCIATION,By -------------------------------------------------------(Representative)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereofand must not be altered, defaced, or covered by any other material.TABLE OF CONTENTSPageStatement of the Case------------'---------------------------------60.Findings of Fact---------------------------------------------------611.The business of the Company---------------------------------61II.The organizations involved-----------------------------------62III.The unfair labor practices------------------------------------62A. Summary of events-----------------------------------62B. The inception of the dispute---------------------------641.The hiring of the crew of theRolando ------------642:August 24; Events at San Francisco-------------65a.The Longshoremen's dispute arises - - - - - - - -65b.The demands of the Cooks and the Firemen;picketing at San Francisco -------------65C. Events at Coos Bay----------------------------------661.August 27------------------------------------662.August 28; the restraint and the barricading------683.The situation after the arrival of the State Police----714.September 10; the conciliation effort-------------725.September 12---------------------------------73a.TheRolandoreturns from the South-------73b.McGinnis and Ulshoeffer are beaten-------736.The clerical force------------------------------747.September 23---------------------------------74a.The incident at the Main gate------------74b.The beating of the watchmen on theRolando-758.October 2; the tack incident---------------------75 .60DECISIONSOF NATIONALLABOR RELATIONS BOARDFindings of Fact-ContinuedIII. The unfair labor practices-ContinuedD. Conclusions as to 8(b) (1) (A) ------------------------Summary of conclusions as to 8(b) (1) (A)-_--------E. The Boom Company;8 (b) (4) (A) ---------------------F.The 8(b) (2) ----------------------------------------1.At San Francisco------------------------------2.At Coos Bay----------------------------------G.General conclusions----------------------------------IV. The effect of the unfair labor practices upon commerce----------V.The remedy------------------------------------------------Conclusions of Law------------------------------------------------Recommendations-------------------------------------------------AppendixA-------------------------------------------------------INTERMEDIATE REPORTANDRECOMMENDED ORDERPage768081848485868687878788Mr. Patrick H. Walker,for the General Counsel.Melvin, Faulkner, Sheehan & Wiseman,4yMr. Czar S. Winters,of San Fran-cisco, Calif., for the Company.Gladstein, Andersen, Resner & Sawyer,byMessrs. Herbert Resner and AllenBrotsky,of San Francisco, Calif., for the Respondents.Roos and Jennings, by Mr. Leslie L. Roos,of San Francisco, Calif., for theS.U. P.STATEMENT OF THE CASEUpon charges and amended charges duly filed by Irwin-Lyons Lumber Company,Coos Bay, Oregon, herein called the Company, the General Counsel of the Boardcaused his complaint, dated November 3, 1948, to be issued against the followingparties : National Union of Marine Cooks and Stewards, CIO, and its Portlandlocal, herein called the Cooks ; Pacific Coast Marine Firemen, Oilers, Watertend-ers and Wipers Association, herein called the Firemen ; and International Long-shoremen's and Warehousemen's Union, CIO, and its Local 12, herein called theLongshoremen.Collectively, the Cooks, Firemen, and Longshoremen are hereincalled the Respondents.The complaint alleged that the. Respondents had en-gaged in and were engaging in unfair labor practices affecting commerce withinthe meaning of Sections 8 (b) (1) (A), 8 (b) (4) (A), and 8 (b) (2), andSection 2 (6) and (7) of the National Labor Relations Act (61 Stat. 136).More specifically, the complaint as thereafter amended alleged in substancewith respect to the charged 8 (b) (1) (A) violations, that the Respondents had,at Coos Bay, Oregon, (1) threatened and assaulted employees of the Company;(2) picketed the Company's premises by large numbers of persons ; (3) obstructedingress to and egress from the Company's premises of material and personnelnecessary to the operation of the Company and the transportation of its finishedproducts; and (4) damaged property of employees.With regard to the charged 8 (b) (4) (A) violation the complaint as amendedalleged in substance that the Respondents induced and encouraged the employeesof the Coos River Boom Company, herein called the Boom Company, to strike NATIONAL UNION OF MARINE, COOKS AND STEWARDS61or to refuse to handle the goods of the Lumber Company in order to compel theBoom Company to cease doing business with the Lumber Company.With regard to the charged 8 (b) (2) violation the complaint alleged, in sub-stance, that the Respondents had sought to compel the Company to dischargethe unlicensed personnel of the Company's motor vesselRolando,because of themembership of such personnel in Sailors Union of the Pacific, herein called theS.U.P.On November 24, 1948, the Respondents filed a Motion to Dismiss the Com-plaint, and an Answer thereto.Upon due notice hearings were held at SanFrancisco, California, and Coos Bay, Oregon, on various dates from November30, 1948, to January 12, 1949, before this Trial Examiner. The General Counsel,the Company, the Respondents, and the S. U. P. appeared, were represented bycounsel, and were afforded full opportunity to participate in the hearing, toexamine and cross-examine witnesses, to introduce evidence bearing on theissues, to argue the issues orally upon the record, and to file briefs and/or pro-posed findings.A brief has been filed by the Company and considered.The Respondents' Motion to Dismiss was denied at the opening of the hearing.It alleged, in substance, as I interpret it, (1) that the complaint does not statefacts sufficient to constitute a violation of the statute, (2) that the Actper seviolates the First, Fifth, and Thirteenth amendments of the United States Con-stitution by interfering with the Respondents' freedom of association, of speechand assembly, and imposes involuntary servitude; and (3) that "as construedand applied" Sections 8 (b) (1) (A), 8 (b) (2),.and 8 (b) (4) (A) of the Actare unconstitutional for the reasons asserted in ground (2).'The Respondents' Answer denied the allegations of unfair labor practices. Inaddition, it set up certain affirmative defenses, the principal one being that theCbmpany and the S. U. P. had engaged in unfair labor practices directed againstthe Respondents.This averment was stricken on motion of the General Counsel.SeeSunset Line and TwineCo., 79 NLRB 1487, footnote 6, andCory Corporation(Case No. 13-CB-5, Intermediate Report No. 1726, October 13, 1948, footnote 6).At the conclusion of the hearing an allegation in the original complaint tothe effect that the Respondents had damaged property of the Company wasdismissed upon motion of the General Counsel.Othermotions, on whichruling was reserved at the hearing are hereby denied. Various other pro-cedural rulings with respect to the pleadings made from time to time duringthe course of the hearing appear to require no discussion.Upon the entire record in the case, and from observation of the witnesses,the Trial Examiner makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYIrwin-Lyons Lumber Company is an Oregon corporation having its principalplace of business at Coos Bay and North Bend, Oregon.` It is engaged in con-ducting a logging operation on the Coos Bay River and operating a sawmill atNorth Bend, Oregon. In its logging operation it fells and bucks standing timberinto logs, which are thereafter transported on the navigable waters of CoosRiver and Coos Bay to its sawmill.1 In the absence of controlling court decision to the contrary, the constitutionality of thestatute is assumed.Rite-Form Corset Company, Inc.,75 NLRB 174.2 Although separate municipalities, Coos Bay and North Bend are geographically con-tiguous and compose,in effect, a single community. ,62DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company is also engaged in the operation of a motor vessel enrolled andlicensed to navigate in the intercoastal waters of the United States. Thisvessel, theRolando,is utilized for the transportation of lumber and lumberproducts produced in the Company's North Bend sawmill to points located outsidethe State of Oregon. It is powered by twin Diesel motors of an aggregate horse-power of 2,880, and manned by a crew consisting of 6 licensed officers and 10unlicensed personnel.For the period from January 1, 1948, to July 1, 1948, the Company purchased andcaused to be delivered to it at North Bend, Oregon, materials, supplies, tools,and equipment of the approximate value of $300,000, substantially all of whichoriginated and were manufactured outside the State of Oregon.During the sameperiod, the Company produced at its sawmill approximately 63,000,000 board feetof lumber and lumber products, of which approximately 50 percent was shippedby ocean-going vessels to the Territory of Hawaii and to foreign countries ;approximately 45 percent was shipped by intercoastal ocean-going vessels, or bycommon carrier railroads engaged in interstate commerce, to points located inthe State of California.The Company concedes, the Respondents and the S. U. P.do not appear to contest, and it is found, that the Company is engaged in com-merce within the meaning of the Act.H.THE ORGANIZATIONS INVOLVEDEach of the following organizations is a labor organization within the meaning,ofSection 2 (5) of the Act: Sailors Union of the Pacific, affiliated with theAmerican Federation of Labor; International Longshoremen's and Warehouse-men's Union and its North Bend Local 12, and National Union of Marine Cooksand Stewards, both affiliated with the Congress of Industrial Organizations ; andPacific Coast Marine Firemen, Oilers, Watertenders and Wipers Association.Local 12 of the Longshoremen is situated at North Bend and Coos Bay, Oregon.Although it was stipulated at the hearing that "each of said unions mentionedabove maintains officers, agents, members, representatives, or locals at SanFrancisco, California, North Bend, and Coos Bay, Oregon, and Portland, Oregon,"there is no definitive evidence in the record as to an existence of locals of theS. U. P., the Marine Cooks, or the Firemen, in any of these cities.III.THEUNFAIR LABOR PRACTICESA. Summary of eventsThe occurrences which gave rise to the Complaint principally cover a periodof 1 month, from late August to late September 1948. They began and ended inthe Coos Bay area 3 except for 1 day of events at San Francisco. A summaryof the occurrences will be helpful in understanding the issues.Unless otherwiseindicated, all factual findings are based upon substantially uncontradicted tes-timony which I find credible or upon conceded facts.The case arises out of a labor dispute between the Company and the Respond-ents over the operation of a ship, theRolando,which the Company purchased forthe purpose of hauling lumber from its Oregon plant to Pacific Coast ports.After fitting out the ship, the Company hired a crew, and upon a showing thatthe members of the crew had designated the S. U. P. as their collective bargain-ing representative, the Company on August 23, 1948, signed a contract with the3 Because of their geographical proximity, it is sometimes difficult to tell whether occur-rences took place within the town of North Bend, or instead occurred in Coos Bay.Thenames are consequently sometimes used interchangeably to identify the area and not theprecise municipality. NATIONAL UNION OF MARINE COOKS AND STEWARDS63S.U. P. recognizing it as the exclusive representative of all theRolando'sun-licensed crew members in the deck department, the stewards department, and theengine room.On August 24, theRolandoarrived at San Francisco, California,on her maiden voyage carrying lumber from Coos Bay. As theRolandopre-pared to discharge its cargo a dispute arose between the Longshoremen and theCompany as to whether a certain portion of the unloading operation should beperformed by longshoremen or by theRolando'sdeck crew.The dispute notbeing resolved, the longshore crew left the ship, its representative stating that hewould establish a picket line.Within the next hour, representatives of the Marine Cooks, who representunlicensed crews in the stewards department of ships, and of the Firemen, who,represent unlicensed engine room crews, arrived at the dock, although separately,and demanded that the Company hire crews from their respective organizations.-When the Company refused, citing as reason its contract with the S. U. P., the!representatives withdrew with the statement that they would picket the ship.Later in the day each of the Respondents established a picket line at the dock.TheRolandowas apparently nevertheless able to discharge her cargo and sailedback to Coos Bay, arriving there in the early morning of August 27. The Re-spondents immediately posted a joint picket line in front of the dock at CoosBay.A similar picket line was also established at the gates to the Company's mill-Massed groups of pickets substantially impeded, and for a time completely pre-vented the entrance of mill employees and other persons into the plant, undercircumstances more fully detailed hereinafter.There was some physical injuryand minor damage to automobiles. In the late afternoon of August 28, a detailof Oregon State Policemen was ordered to the plant by the Governor ; the Sheriffread to the assembled persons an Oregon statute forbidding unlawful assembly,and ordered them to disperse.They did so.The Respondents were permitted,however, to continue picketing the entrances in small number.The State Policeremained in the area and patrolled the plant for a period of about a month,leaving when the Sheriff assured them that he had the situation under control.During this period of time there were a number of individual acts of violenceor other disorders which the General Counsel attributes to the Respondents.These acts, along with the occurrences at the plant entrances on August 27and 28, all of which are more fully described hereinafter, are alleged to haveconstituted violations of Section 8 (b) (1) (A) by the Respondents.In addition to the above action, other conduct of the Respondents is also allegedas unfair labor practices.Thus the demand for staffing theRolandowithMarine Cooks and Firemen-crews is charged as 8 (b) (2).The Respondents like-wise picketed roads leading to logging operations of the Company and the woodsemployees ceased working. In addition the Boom Company, which is substan-tially owned, controlled, and operated by the individuals who own the LumberCompany, was picketed and its employees, members of the International Wood-workers of America, CIO, assertedly pursuant to the Respondents' exhortation,ceased to move the Company's logs down river. This action directed at theBoom Company is alleged to have constituted a violation of Section S (b) (4) (A)-The Respondents, while denying the commission of unfair labor practices, do,not, in the main, appear to contest the facts developed by the General Counsel,the testimony of whose witnesses is substantially uncontroverted.The ques-tions presented are substantially: (1) whether the facts established conduct inviolation of the statute; and (2) whether in any event responsibility for violentacts can be attributed to the Respondents. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The inception of the dispute1.Hiring of the crew of theRolandoAs has been related, the Company acquired theRolandoin April 1948.FromMay to August the ship underwent conversion and refitting.When completedshe was equipped to carry lumber or dry cargo on the deck.All the space belowdeck contained oil tanks.The Company's plan was to transport lumber from itsmill at Coos Bay to California ports, and to haul back fuel oil, partly for theCompany's use and partly for resale in the Coos Bay market.To judge from the evidence adduced in this hearing, employee organization indeep water and tanker ships sailing out of Pacific coast ports has apparentlytraditionally been on a basis of having the unlicensed personnel of the deckcrew (sailors), the stewards, and the engine room crew in one bargaining unit,usually represented by the S. U. P., whereas in the coastwise dry cargo trade,the organization appears to have been on the basis of separate units in the threedepartments, with the Marine Cooks representing the unlicensed personnel inthe stewards department and the Firemen similar personnel in the engine room.At least up to the time of amendment of the National Labor Relations Act, shipswere staffed from the appropriate union hiring hall.TheRolandobeing neithera deep water vessel nor a completely dry cargo or tanker ship, it is not clear howit should have been classified.In early August as the conversion of theRolandowas approaching completion,representatives of the S. U. P., of the Marine Cooks, and of the Firemen, calledon James Lyons, the Company's president, presumably separately, and askedfor the employment of crews from their organizations.These representativeswere Eddie Lane, business agent of the Cooks, W. W. Jordan, business agent ofthe Firemen, both of Portland, Oregon, and Robert Dombroff, an organizer forthe S. U. P.Lane and Jordan argued with Lyons that theRolandowas a coastaldry cargo ship and that it was traditional maritime custom on such ships tohire unlicensed stewards' department and engine room personnel from theirorganizations.Lyons told all the representatives that he was advised that thehiring of crews directly from labor organizations might be a violation of theAct, and that he was going to advertise for a crew in the local newspapers.Hefurther invited them to send qualified applicants to the captain of theRolando.The interviews apparently concluded on that note.The advertisement appearedin the local newspaper on August 10, 11, and 12, 1948. The captain of the shiphired all applicants who held the appropriate certificates.The Cooks and Fire-men, however, (lid not refer any men.Shortly after the hiring of the crew, Jack Barton, a local representative of theS.U. P., informed President Lyons that all 10 unlicensed members of theRolando'screw had signed cards, which Barton had forwarded to San Francisco, desig-nating the S. U. P. as their collective bargaining representative.Barton furtherrequested a contract.Negotiations were then arranged between Lyons. and offi-cials of the S. U. P. at the latter's headquarters in San Francisco.At about thesame time theRolandoleftCoos Bay on her maiden voyage, arriving at SanFrancisco the night of August 23.On the same day Lyons met with S. U. P.officials,Lundeberg, Johnson, and Dombroff. The pledge cards were checkedagainst the crew list and a contract negotiated and signed in which the S. U. P.was recognized as the representative of all unlicensed personnel in the deck,steward, and engine departments of theRolando'A The findings in the above section are based on the testimony of President Lyons, andS.U. P. Representative Dombroff. NATIONAL UNION OF MARINE COOKS AND STEWARDS2.August 24; events at San Franciscoa.The Longshoremen's dispute arises6.5At San Francisco the Longshoremen became involved in the dispute. Thisinvolvement also arose out of the character of the ship.All cargo handling onthe dockside of a ship, when loading or discharging, is customarily performedby longshoremen.On the West Coast, however,. cargo handlingon the shipitself,is sometimes divided between longshoremen and sailors.This division,apparently the result of maritime cu.,tom, is based on the number of gear on aship.Steam schooners generally have one or more hatches and usually carry acrane, called gear, at each hatch.On a one-geared vessel this shipside gear isattended by the ship's sailors ; on a two-geared vessel a gang of longshoremen isassigned to the second gear.On barges, however, which evidently carry nogear, all loading and discharging is done by longshoremen.TheRolando,beingall tanker space below deck and carrying its lumber on the deck, had no cargohatches and carried no gear. Its cargo is discharged by the use of shore cranes.TheRolandobegan to discharge her lumber on the morning of August 24.Upon the assumption that the character of the ship did not require longshoremento work on the deck, the Company had ordered, two longshoremen for handlingthe cargo on the dockside. Shortly after the operation began, Clare Hoffman, abusiness agent of Local 10, the San Francisco local of the Longshoremen arrivedat the dock, and after looking over the work, told President Lyons that theRolandowas a seagoing barge, and that the unloading job would consequentlyrequire acrewof nine longshoremen, six on the ship, one directing the operationof the crane, and two attending the slings on the dock. Lyons responded thatthe boat had been classified as a motor vessel, that the work on the ship belongedto the sailors, and that he intended to operate on that basis.Hoffman thensignalled the front men to leave the job, told Lyons that if he attempted tocontinue discharging a picket line would be established, and walked off; the twofront men accompanying him.b.The demands of the Cooks and Firemen; picketing at San FranciscoAbout a half hour later, J. V. Malone,. president of the Firemen, appeared atthe dock and told President Lyons that he wanted to discuss a contract coveringthe engine room personnel.Lyons responded that he had a contract with theS.U. P.; Malone rejoined that the Firemen .had jurisdiction and that unless itsmembers were hired the ship would be picketed.After some further inconclusiveconversation Malone left.A short time later Tangent, Lane, and Harris, who are, respectively, repre-sentatives of the Cooks in San Francisco, Portland, and Seattle, also arrivedand made demands on Lyons respecting the personnel of the steward's depart-ment.A conversation ensued in similar tenor and with similar conclusion asthat with Malone.Shortly after 11 a. m. the Longshoremen, the Firemen, and the Cooks eachestablished a picket line.At one time, during the noon hour, there were asmany as 80 to 100 men patrolling the area.Trucks were stopped as they cameup to the dock and the drivers persuaded not to cross the picket line.Other dockworkers were urged by the pickets not to work, some successfully, some unsuc-cessfully.The testimony of Lyons indicates however, that the picketing was,on the whole, peaceful.TheRolandomanaged to discharge her cargo that after- 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDnoon, and on the following morning movedout ofthe port for the return trip toCoos Bay. The picket lines about the dock were then withdrawn.Unloadingoperations were halted for only about 15 minutes by the incident,and proceededthereafter without difficulty 6The above occurrences in San Francisco are not alleged in the complaint tohave constituted violations of Section8 (b) (1) (A)or 8 (b)(4) (A), but onlyof Section 8 (b) (2) of the Act.C.Events at the plant atCoosBay1.August 27The Company's mill is situated on a plot of ground half a mile long lying alongthe west shore of Coos Bay.At the north end of the property are docking facil-ities for ocean-going ships.The entire area is fenced.Access to the dock areais through a gate in the fence, generally referred to as the North gate.TheCompany's offices and plant are near the middle of the property and are mostconveniently reached through another gate known as the Main gate.Anothergate is at the south end of the premises.Running along the west property line, but outside the fence, are tracks of theSouthern Pacific Railway, and about 30 feet west of the tracks is a State highway.Beyond the highway is an embankment. Vehicular access to the Main gate isby way of the highway. At the point opposite the entrance one makes a sharpturn to the east, goes down a slight incline, across the railroad tracks, andthrough the plant gate.The distance between the east edge of the highway andthe gate appears to be about 60 feet.The significant events which occurred atthe plant took place principally at the Main and North gates.Early in the morning of August 27 theRolandoreturned from her southernvoyage and moved into a slip in the dock area at the North gate, beside anothership, theSanta Leonore,which was being loaded with lumber for South America.A joint picket line sponsored by the Firemen, the Cooks, and Local 12, theCoos Bay Local of the Longshoremen, was set up around the plant. A Joint"Strike" Committee was also established.This Committee is sparsely, andapparently not completely, identified in the record.So far as disclosed it wascomposed of W. W. Jordan, Firemen, and a Mr. McLaughlin, Local 12, on theGeneral Committee, and the following : Labor Relations : Mr. Christiansen, Local12; Publicity : Earnest Baker, presumably Local 12, and Wally Hull, businessagent of Local 12; Food : Al Carlson, presumably Local 12. Local 12's hallbecame the "strike" headquarters.of about 30 men strode through the North gate and headed in the direction oftheRolando.In the lead were 2 men, one identified as Tex Briggs, a Local 12longshoreman.Stopped-by Joseph McGinnis, a company foreman, they identi-fied themselves as pickets.McGinnis told them that they would have to getoff company property.Briggs responded that if that was the Company's atti-tude they would "tie up the whole outfit," and the group left the premises.Thenthey took positions before the North gate. Some carried placards bearing thefollowing legend :M. V. Rolando unfair to ILWU, MFOW and MCS8The factual findings in this subsection are likewise based on the testimony of Lyonsand Dombroff. NATIONAL UNION OF MARINE COOKS AND STEWARDS67Some wore buttons or arm bands bearing the word "picket," and lettering indi-cating affiliation with the Respondents.The group remained throughout the day.Several members of the crew of theRolando,who were within earshot, werecalled "finks" and "scabs," but otherwise, so far as the record reveals, the picketsconducted themselves peacefully throughout the morning.A longshore gang was loading theSanta Leonorewith Company lumber.Atabout 11 o'clock the Company began to load theRolando.When the first shiploadof lumber went on theRolando,the longshore gang on theSanta Leonorewalkedoff that ship, bringing its loading operations to a halt.Shortly after noon a group of 40 to 50 men, carrying insignia and placardssimilar to those at the North gate, took positions before the Main gate. Ataround the same time another like group began to picket the South gate.At that time the Company's mill was operating on three shifts: 7 a. in. to3:30 p. m. ; 4 p. m. to 1:30 a. m.; and 1:30 to 7 a. m. The mill employees arerepresented by the Lumber and Sawmill Workers Union, A. F. of L.There was no immediate difficulty.As the hour for the afternoon change ofshift approached, however, the group before the Main gate increased in size, untilby 3: 30 it numbered around 100. As the second shift began to arrive at theplant, the group around the Main gate congregated about the entrance and ex-horted the mill employees not to go through the picket line.Among the groupwere Tex Briggs, a longshoreman, and W. W. Jordan, Firemen's business agent.About half the shift nevertheless went in the gate.As the remainder, some60, stood about outside the gate in apparent indecision, they were joined bya number of other persons : Norman Morgan, a representative of the Lumberand Sawmill Workers Union, Foremen McGinnis and Richardson, and S. U. P. rep-resentatives Dombroff and Johansen.An argument, described by Dombroff as a"public forum" took place.Briggs and Jordan on one side and Dumbroff andJohansen on the other debated the merits of the Respondents' claims and actions.The employees who had gone through the entrance crowded up to the gate to hear.Those outside mingled with the pickets,' some of whom had been attracted fromthe other gates.After a vigorous discussion on both sides, the mill employeesoutside the gate took a vote on whether to go through the picket line or not.The result favored going to work.They then passed through the gate and intothe plant without incident.Employees of suppliers making deliveries by truck of materials and suppliesto the Company were likewise dissuaded from crossing the picket line.Driversof Company trucks likewise declined, after exhortation by the pickets, to makeoutside deliveries.Up to the time the second shift voted to go through the picket line, therewas no disturbance, and except for pleas to employees not to be "scabs" or"finks" or statements that they would "be sorry" for crossing the picket line,the pickets engaged in none but apparently peaceful and legitimate conduct.'Beginning on the night of August 27, however, the atmosphere at the gatesbegan to change.As Harry Greenwald, carpenter on theSanta Leonore,passedout through the North gate that evening to go into the town of North Bend,one of the pickets warned him, "This is the last time you are going through."6Throughout this section of the Report, unless otherwise indicated, the term "picket"is used, as the witnesses used it, to refer to persons-whether regularly detailed pickets,union members, or unidentified persons who congregated at the plant gates and verballyor otherwise sought to discourage persons from entering.7Thus President Lyons testified that there was no violence on the 27th and he knew ofno threats on that day; and Timekeeper Fenneman testified that he did not see anyoneprevented from entering the plant area.877359-50-vol. 87-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn town Greenwald met Jordan, the Firemen's business agent, on the street,who told him there would be "plenty more" members of the Firemen's Unioncoming to town. Firemen and Cooks in numbers estimated from 50 to sev-eral hundred arrived in town thereafter and were billeted for a time in theCommunity Hall in North Bend, as well as in the Longshoremen's hiring hall.As Greenwald returned to theSanta Leonoreabout 11 p. in. that night the menaround the North gate were busy building shacks and "dugouts."A barricadehad been established at the gate.Greenwald leaped the barricade and wentinto the plant area.The pickets chased hini momentarily and then desisted.Various members of theRolando'screw were also in town that evening.S.U. P. Organizer Dombroff rounded up some of them about 10: 30 p. no. andbrought them to the Main gate. As he drove through some pickets shoutedthat they would upset the car, but apparently did not attempt to do so.AboutMidnight Dombroff drove out again, apparently without trouble!2.August 28; the restraint and the barricadingAt about 3 or 4 a. no. on August 28, S. If. P. Organizer Dombroff returned tothe plant to pick up Joe Hansen, a member of the crew of theRolando.As hedrove through the Main gate, pickets "massed" 9 in front of the car, and seizedit as if to turn it over.Dombroff put the engine in low gear and drove through.As he went through the gate rocks and pieces of 2" x 4" lumber were thrownafter the car.As Dombroff and Hansen drove out the gate again a few minuteslater, rocks were thrown at them.About 6: 30 a. in. Dombroff returned to theplant.Again the pickets. "massed" before the gate and seized hold of the car,but Dombroff does not appear to have been impeded.A number of cars, identityunestablished, were following Dombroff.The one immediately behind got intothe plant; the rest, according to Dombroff were "turned back." The identityof the pickets or of the individuals who threw the rocks and the lumber is notestablished.Shortly before 7 a. in. the mill employees on the first shift began to come towork.The maintenance employees got into the plant without any evidentdifficulty.The other employees, however, were stopped at the gate. Thus,about 6: 45 a. m., Foreman Parrick came to work driving a pick-up truck.At thattime about 50 men were milling about the Main gate. As Parrick drove upa number of the men stepped in front of his truck.Rather than run them down,Parrick stopped.Members of the group, whom Parrick was unable to identify,told him that his car would be tipped if he tried to go through. Parrick never-theless attempted it.Then men picked up the car as if to tip it over. Parrickthen agreed to back out.He did so, parked his car in the road, and stood outsidethe gate.A few minutes later Meredith Lee Gard, a welder working on theRolando,was stopped at the North gate by about 100 persons who blocked his entrance.Lee Gard ultimately got into the plant by rowboat from the bay side.At about 7: 15 a. in. a barricade, consisting of a 24 foot 3" x 12" planksupported on 2 carrier blocks about 8 inches high, was set tip before the 30 footentrance at the Main gate.8Dombroff testified that "outside of a couple of dents in the car" he had no difficultygetting through.Since his testimony does not indicate how the dents were acquired, it isnot-found that any resistance was offered to Dombroff's entry on this occasion.9The term is from Dombroff's testimony. NATIONAL UNION OF.MARINE COOKS AND STEWARDS69Some time later Bookkeeper Morrisey, accompanied by Wilbur Craig, theshipping clerk, drove up to the Main gate.At this time the crowd before theentrance numbered 60 to 70.Morrisey was stopped and told by a man identifiedas Brown that he could not go in.When Morrisey insisted that he could, about8 men lifted the car'momentarily on one side.Morrisey tried several times tonegotiate the entrance but each time the men repeated the maneuver of liftingthe car.Morrisey finally desisted, turned the car around, parked it, and cameback and stood before the gate.Shortly before 8 o'clock the Mill Superintendent called President Lyons athis home and told him that that the entrance was barricaded and-that no onewas able to get into the plant.Lyons told him to call the police, and drove tothe plant.According to his testimony there were then about 1;0 persons groupedaround the Main gate. Among the crowd were Tex Briggs, business agentHoffman of Longshoremen's San Francisco Local 10, and Firemen's Representa-tive Jordan.About 30 of the day shift employees, among them about a dozenof the clerical force, were congregated on the embankment opposite the highway.Cars were parked along the roadway, and the barricade was in place. Someof the pickets carried clubs whittled from 2 x 3 or 2 x 4 lumber into shapes resem-bling a baseball bat, although shorter.Some had rocks taken from a nearby con-struction pile.A picket banner or placard was in place near the gate. Lyonsgot out of the car, and with. the help of Foreman Parrick, proceeded to movethe barricade.They were shoved aside by a group of men, among them Hoffman,who told Lyons that no one was going into the plant. Other of the men thenshouldered Lyons and Parrick away from the barricade, and replaced the plank.About 15 of them then stood on it. Lyons, however, forced his way through thecrowd into the plant and called the police.No blows were struck.About 8: 30 or 9 a. In. Chief of Police Sorenson of North Bend arrived atthe scene, and found 50 to 60 people gathered about the barricade.He askedthemen to remove it, and they complied. Sorenson then left. As he did soseveral cars went into the plant.Shortly after the Chief of Police had left, Timekeeper Fenneman, accom-panied by the switchboard operator, drove up to the Main gate. Estimatesas to the number of persons standing in front of the gate at that time variedfrom 40 to 80. Three were. dragging a plank across the road. As Fennemancontinued to approach slowly, with the car in second gear, the men carryingthe plank dropped it and the others got out of the way. Fenneman droveover the plank and into the gate. As he did so someone threw a club at the car,denting the top.Fenneman, incensed, got out, walked back to the gate anddemanded to know who had done it. One of the pickets hollered "hit theson-of-a-bitch."Other pickets pushed him away, however, and someone elserestrained Fenneman.Sometime between 8 and 9 a. in. (whether before or after the arrival ofPolice Chief Sorenson, is not clear) a "forum" or debate similar to that onthe 27th was held outside the gate between representatives of the variousunions: S. U. P. representatives Dombroff and Johansen, Mel Shaver of theInland Boatmen's Union," W. W. Jordan of the Firemen, and Tex Briggs ofthe Longshoremen.Dombroff protested vigorously against the picketing, say-ing that it was a "fine thing for so-called trade unions . . . to be picketingagainst a better agreement there than they had ever been able to negotiate,especiallywhen they never had any . . . members on the job . . ." Jordana"The interest of the Boatman is not clear from the record. 70DECISIONSOF NATIONAL,LABOR RELATIONS BOARDreplied that it was "nothing personal" but that lie had orders to protectthe jurisdiction of the Firemen's Union, and that he was "going to see thatitwas protected even if it meant putting Lyons out. of business."Dombroff'sfurther testimony is as follows :So we argued the matter pro and con. I gave him a copy of the agree-ment and told him to come around there and do his picketing when liecould negotiate a better one.So he and I made a personal bet. He saidthat either Lyons would be out of business or our men would be off theship and it would be manned by the M C & S and Firemen before it wouldgo out again. So we bet a bottle of whiskey on that. Then Jordan said hehad to go to a strike committee meeting.He turned around to the picketsand said if I wanted to leave or take anybody out there with me to seethat I got out all right, but under no circumstances to leave me or anybodyelse back in the plant.This discussion took place in the presence of the pickets, and part of the crewof theRolandoand mill employees.At about 9:30 Foreman McGinnis went out the Main gate to the group ofmill employees congregated on the embankment and told them to "stand fast"until he could "figure out some kind of a program." As he went through thegate some unidentified person among the pickets told McGinnis that he wouldnot get back in. After talking to the employees McGinnis started back intothe plant but was unable to effect an entrance. The pickets took positionsshoulder to shoulder across the gate and, according to McGinnis, in a mass10 feet deep. Some of them, unidentified, told McGinnis that he could notgo through.One of them, named Nutter, told McGinnis that he would "find[himself] at the bottom of the Bay for protecting [his] two-bit job."McGinnistested the line but it did not yield.With that he left, went into the town ofNorth Bend, phoned President Lyons and told him that he was unable to getback into the plant.Lyons told him to "relax," saying that he had sent forthe sheriff.McGinnis then returned to the gate.At around 10: 30 or 11: 30 a. m. Sheriff Howell and Police Chief Sorensonarrived in response to calls from Lyons.At this time there were 60 to 70persons in the vicinity, most of them about the Main gate.McGinnis asked theSheriff if lie was going to get the employees through the line.The Sheriff repliedthat he wished first to talk to the people in the office and would let McGinnisknow.The Sheriff and the Police Chief then went into the plant office.Aftera while they emerged, accompanied by Lyons.While the Sheriff and Chief ofPolice Sorenson stood on the office porch Lyons came out through the line, gotinto his car, which he had left parked outside, and drove through the gate intothe plant.Apparently no resistance was offered to his entrance.McGinnis, Parrick, and a number of other mill employees attempted to followLyons but the line closed up in front of them and they were thrown back. TexBriggs exhorted the men to "stand solid [and not] let anybody through." Someblows were struck. Sheriff Howell and Chief Sorenson then came out.Howellremonstrated the pickets for striking one of the employees, and cautioned themagainst violence.Nutter, one of the pickets, appealed to the Sheriff to let themhandle the situation by themselves, saying "Wont be any violence.We will justput the man to sleep." By dint of pushing and shoving Sheriff Howell andChief Sorenson managed to get the employee group through the line and intothe plant, to the accompaniment of a clamor of protest from the pickets.Among NATIONAL UNION OF MARINE COOKS AND STEWARDS71the men in the line was Wally Hull, variously identified as president, vice presi-dent, and business agent of Longshoremen's Local 12, but there is no evidenceas to any specific participation on the part of Hull.At around 11: 30 a. in. Charles Hoffman, an official of the Oregon CoastOperators, an industrial relations association of lumber operators, attempted todrive through the Main gate.At that time about 25 men, some carrying picketplacards of the Respondents, were standing around the gate.The barricade wasin place, and before the barricade an automobile, parked at a 45 degree angleacross the road, obstructed vehicular entrance. In response to Hoffman's re-quest that the car be moved so that he could get in, an unidentified individual whoappeared to be a spokesman, stated that no one could get in without a permit,which would have to be secured at the Longshore Hall.At about 6 p. in. Norman Morgan, a representative of the Lumber & SawmillWorkers Union, A. F. L., bargaining agent for the mill employees, tried to drivethrough the Main gate into the plant.By this time there were 75 to 100 picketsand the gate was completely blockaded by men pressed tightly together.Theytold Morgan that he could not go in.When he insisted that he could someoneshouted "dump him."A number of the men then grasped the, car as if to tip it.Morgan, however, put it into low gear and moved ahead. The group scattered.As he went through the gate several rocks were hurled after the car. Onestruck and shattered the front window on Morgan's side, cutting his face.Theother rock rattled against the metal body, denting it.Morgan was unable toidentify any of the group.After the McGinnis incident Sheriff Howell told Lyons that the situation wastoo much for him to handle and suggested that Lyons call the District Attorney.Lyons did so, and after some conversation with the Sheriff, the District Attorneyindicated that he would call the Governor and ask for State Policemen to besent into the area.That afternoon a detail of State Policemen, led by Sergeant Earl Huff, wasordered into the area.They arrived at the plant at about 6: 30 p. in., accom-panied by Sheriff Howell.There were then about 35 persons congregated aboutthe gate.The Sheriff read to them an Oregon statute on unlawful assembly andcalled upon the group to disperse.He advised them they might have 3 persons ateach gate.The group designated such representatives, and they then dispersed.After about an hour a number of them returned and began, with the apparentacquiesence of the police, to walk back and forth along the highway from theplant to the town of North Bend, about 4 blocks away, in groups of 3, at intervalsof about 10 feet.3.The situation after the arrival of the State PoliceThe State Police remained in the area for a period of about a month, pa-trolling intermittently 24 hours a day.They left when the Sheriff gave SergeantHuff assurances that he had the situation under control.The plant shut down after August 28 and did not reopen until several weeksprior to the hearing, apparently as the result of its log supply being shut off.Shortly after the picketing began at Coos Bay the Company's loggers went onstrike and the employees of the Boom Company ceased to move the Company'slogs down river, pursuant to exhortation by the Longshoremen.Except for a number of incidents which are discussed subsequently, however,the situation at the plant was peaceful and orderly after the State Police tookover.Sergeant Huff testified that after the arrival of his -detail anyone who 72DECISIONSOF NATIONALLABOR RELATIONS BOARDwished to enter the plant could have done so.President Lyons testified to sub-stantially the same effect.On several occasions reports were received to theeffect that when the police were not present persons were prevented from enter-ing or that the number of pickets was increased.Huff thereupon increased hispatrols.He and Chief Sorenson on several such 'occasions called on officialsHull and Rountree of Local 12 with relation to these occurrences. These of-ficials assured Huff and Sorenson, with seeming sincerity, that they wished tocooperate and maintain peaceful conditions."There were several occasions, however, when police intervention was necessary.Late in September several persons, apparently pickets, placed a barricade acrossthe road.When Sergeant Huff and Chief Sorenson reported this to Rountreeat the Longshore Hall, Rountree went to the plant and personally removedthe barricade himself.Early in September, as President Lyons drove out of the plant gate one night,a picket stepped in front of his car.According to Lyons, the picket would not"get out the way," and Lyons therefore "knocked him out of the way with thecar."As lie drove on four men jumped in an automobile and pursued him, butwere intercepted by the State Police and arrested on various. charges of vagrancy,disorderly conduct, and failure,to display license plates conspicuously.12On Sunday, August 29, Foreman McGinnis drove through the Main gate withsome stores for theRolando.As he got out of the car inside the plant area henoticed that the cap on his gasoline tank was missing. Further investigationdisclosed that a paper cup of a type similar to that used by the pickets for coffee,and containing sugar, had been inserted in the opening of the tank.Apparentlynone of the sugar, however, had actually got into the tank.4.September 10; the conciliation effortOn September 10, 1948, a meeting between representatives of the Respondentsand of the Company was held under the auspices of a committee composed ofbusinessmen and the mayors of North Bend and Coos Bay in an effort 'to settlethe dispute.John Ferguson, a local businessman, and E. E. Fitzwalter, a formermayor of Coos Bay, arranged the meeting. Ferguson first approached 'J. W.Hull of Local 12 and Earnest Baker, chairman of publicity on the Strike Com-mittee, and also a local Longshoreman,According to Ferguson's testimony, Hulland Baker said that they would welcome such a meeting and were "really enthusi-astic."The Company was equally receptive.Hull and Baker asked permissionto bring representatives of the Firemen and the Cooks to the meeting, which wasgranted.They likewise suggested that S. U. P. Representative Dombroff also bethere, but the committee, being of the opinion that Dombroff's presence wouldnot contribute to a solution, did not invite him.The meeting was extremely decorous and orderly.13 Ferguson presided aschairman.The Respondents' principal representatives were J.W. Hull andEarnest Baker of Local 12, Jordan of the Firemen, and Eddie Lane of the Cooks.11Chief Sorenson's testimonywas as follows :Everytime I went down and talked to them they was always willing to help, or dosomething.Say they shouldn't do that, or like that.But they always cooperatedevery time I went down there and asked them.12Lyons testified that this incident occurred on August 29.The police complaints, pre-sumably sworn out at the time of the arrests, give the date as September 12.13 Ferguson testified that all "conducted themselves in a perfect manner.It was a moreorderly, I'd say a more decorous meeting than an ordinary Chamber of Commerce or anyother club meeting...the gentlemen conducted themselves perfectly." NATIONAL UNION OF MARINE COOKS AND STEWARDS73The Company was represented by President Lyons.Discussion revealed that abasis for understanding could be reached between the Company and Local 12 withrespect to their dispute.Ferguson then asked whether the port would open ifthe Longshoremen's dispute was settled.The Firemen and Cooks replied that itwould not.Hull indicated that the Longshoremen would not settle unless agree-ment was also reached with the Firemen and Cooks. Jordan maintained thattheRolandowas a dry cargo ship, not a tanker, and that it was accepted maritimepractice to man the engine room and stewards' department of such ships withmembers of the Firemen and Cooks.When it became evident that agreementcould not be reached, Ferguson asked that the strike activities be confined topeaceful methods.Jordan replied that his men were fighting for their jobs,referred to the crew of theRolandoas "snakes," and said that he would use what-ever weapons were at his disposal, "We will use all that we have, and if wehaven't anything but our hands . . . don't let them get near us."The meeting concluded without agreement.5.September 12a.The Rolando. returns from the SouthOn August 30, 1948, 2 days after the State Police had taken over, theRolandosailed south to San Pedro, California. She returned to Coos Bay on the morningof September 12.Her arrival in the harbor was marked by a resurgence of ex-citement in the community.Large crowds of persons congregated outside theNorth gate and opposite the Main entrance.Although there is testimony char-acterizing these persons as "pickets," they were not otherwise identified.Theirconduct was apparently peaceful.Sergeant Huff's testimony is that there wasno violence.There is no evidence that the crowd blocked the entrances or en-gaged in any restraint.At this time West Coast marine shipping had been closed down by the coast-wide maritime strike which began on September 2, 1948.Upon its return fromSan Pedro the Company tied up theRolandoand dismissed the crew.b.McGinnis and Ulshoeffer are beatenAbout mid-afternoon on September 12, Foreman McGinnis and FrankUlshoeffer, an able seaman on theRolando,'drove from the dock into the townof North Bend to pick up some newspapers at the Coos Bay Hotel.When theygot to the hotel McGinnis parked the car at the curb. As he did so 2 automobilesfilled with men went by, slowed down for a look into McGinnis' car and then wenton.McGinnis recognized Tex Briggs as one of the passengers.McGinnis thenwent into the hotel, leaving Ulshoeffer sitting in the car. Shortly afterward,Ulshoeffer. looked up and saw a group of 12 to 14 men, among them Tex Briggsand Nutter," coming toward the car.At that moment McGinnis came out of thehotel carrying the newspapers.The group split and came up on both sides of thecar.One group, Nutter among them, intercepted McGinnis.Nutter said, "Thisis it" and rushed McGinnis, who threw the bundle of newspapers in Nutter's face.Nutter knocked McGinnis down and others in the group began to kick hint in thehead and about the kidneys.McGinnis attempted to roll away but was unsuccess-ful.In the meantime Briggs and the other part of the gang had come up'toUlshoeffer who was sitting in the car. ' Briggs told Ulshoeffer to "get off that ship."14 See subsection 2 above, as to the conversation between Nutter and Sheriff Howell atthe Main gate on August 28. 74DECISIONSOF NATIONAL LABORRELATIONS BOARDAs Briggs stepped back one of the others struck Ulshoeffer with his fist.Ul-shoeffer opened the car door and dove after him, landing in the street.As hegrappled with someone the others began kicking him in the head and body. Aftera time the gang broke and ran down the street.As they left Briggs, running pastMcGinnis, who was prone on the sidewalk, kicked him in the head. After theassailants had left, McGinnis and Ulshoeffer picked themselves up and droveback to the plant.Both were bloodied up ; McGinnis had a black eye and a bloodynose, and abrasions and bruises on his head and along the side of his body.Ulshoeffer's head was badly cut.A doctor was called to the plant and bandagedMcGinnis' head. It required 5 stitches to close Ulshoeffer's wounds and he washospitalized 156.The clerical forceSometime after September 12, 1948, the clerical force ceased to work undercircumstances which, either as to reason or time, are not entirely clear fromthe testimony.Thus, Timekeeper Fenneman testified that the office work ceasedabout September 15 for the reason that after noon of that day, the picketsat the Main gate were augmented and prevented further entrance into the plant.On the other hand Office Manager Snyder testified that the office force ceasedworking on September 24. Snyder's testimony does not indicate the reason forthe cessation.Conceivably the shutting down of production operations may havecurtailed the clerical work.It is difficult to reconcile Fennement's testimony with Sergeant Huff's (ad-verted to here before) to the effect that after the State Police arrived entrancewas afforded all who wished it.Although the police were on duty all duringthis period, there is no other reference in the testimony to this occurrence.Itmay be that Fenneman confused incidents before August 29 with datesthereafter.I do not feel warranted, under the circumstances, in making a find-ing that the Respondents prevented the office force from entering during thisperiod of time.7.September 23a.The incident at the Main gateOn September 23 there was an incident involving disorder by some of thepickets at the Main gate.At about 7 p. in. that evening as a car approachedthe gate several pickets stepped in front of it and began a conversation withthe driver.During this discussion, Louis Turnbow, a State policeman, wason duty at the gate. According to Officer Turnbow's testimony, one of thepickets "grabbed the end of a plank but . . . dropped it . . . he didn'tdo anything."Officer Turnbow then cautioned the pickets against stepping infront of automobiles, and against throwing anything in the road. Some timethereafter another car, that of a tourist who had mistaken the road for the mainhighway, approached the gate.Again a number of pickets gathered in frontof it.One of them, Lessard, who was wearing a union button, threw a plankacross the road in front of the car. Sweeney, a picket, told Turnbow that hewas "sorry" that the incident had happened, but that the pickets were "going1e On returning to the plant,McGinnis and Ulshoeffer found a plank,in the forms of abarricade, across the road before the North gate.McGinnis and Ulshoeffer then went tothe Main gate and got some State Police patrolling there who.removed the plank.Appar-ently there were no pickets at that time at the North gate.There is no evidence as tobow the plank came to be there. NATIONAL UNION OF MARINE COOKS AND STEWARDS75to try to keep the cars from going in." There is no evidence, however, thatTurnbow permitted such action or that the pickets further attempted it.16b.The beating of the watchmen on the RolandoAfter theRolando'screw was released, and the ship tied up, the Companymaintained two night watchmen on the vessel: Neal Ferre and William Ed-wards.Ferre and Edwards were provided with passes by Local 12 in order togo through the picket line.On the September 23 watch, early in the morning of the 24th, four men cameaboard theRolandoand beat up Ferre and Edwards. The identity of the fouris largely unestablished and the motive for the attack is not altogether clear.Ferre identified two of the four as men he had seen loading ships at the Com-'pany dock and who had been at the Longshoremen's Hall on September 22 or23,when his pass was renewed. As to the other two, Ferre, while testifyingthat he knew who they were, declined to give their names. On the other hand,Edwards testified that he was unable to identify any of the men.The testimony leaves much unexplained. Ferre's refusal to identify two ofthe men, although knowing them, left the impression that some of the factswere being concealed.His testimony provides no explanation as to possiblemotive for the assault.Edwards, who testified immediately afterward, statedthat he, also, was unable to suggest any explanation for it.The subsequent tes-timony of Carl Oxnevard, a dispatcher for Local 12, called as a witness by theRespondents, discloses however that someone on theRolandohad been shoot-ing a gun, for what purpose is not disclosed.When Ferre picked up his passon September 22 or 23 at the Longshoremen's Hall, Ferre, according to Oxne-vard, admitted upon questioning that it was he who had been doing the shooting.It is difficult to draw conclusions with respect to the incident in view of thevagueness of the evidence.But it seems unlikely that the Respondents wouldhave provided Ferre and Edwards with passes if they intended to interferewith their watching duties.The testimony suggests that some members ofthe Respondent unions may have committed the assault in reprisal for theshooting incident, but that is mere speculation.Ferre's demeanor while testi-fying left the distinct impression that there was much that he knew that he wasnot disclosing.Under these circumstances I do not feel warranted in finding the Respondentsresponsible for the assault on Ferre and Edwards.8.October 2; the tack incidentThe State Police, assured by the local authorities that they had the situa-tion under control, left late in September.The picketing continued at all thegates, in orderly fashion, however, until about 3 weeks before the beginningof the present hearings, at which time the pickets were withdrawn from theMain and South gates. At the time of hearing there were only three pick-ets, and these at the North gate picketing theRolando.Except for one inci-dent, now to be related, there was no disorder after the State Police left.1°Turnbow further testified that "as near as I could find out they [the pickets] justwanted to find out who [the occupants of the car] were." The remark of Sweeney istherefore probably to be interpreted in the light of that explanation, a conclusion seeminglysupported by Turnbow's apparent failure to make any rejoinder and by the absence ofevidence of any further disorder. 76DECISIONSOF NATIONALLABOR RELATIONS BOARDOn October 2, 1948, there were about eight pickets at the Main gate.As Vice-President Irwin and Office Manager Snyder drove through the gate on thatclay, some unidentified person threw a plank in front of the car.As Snyderdrove over it something unidentified struck the top of the car. There were nopersons other than pickets in the vicinity.While Irwin and Snyder were in the plant a number of other persons joined thepickets and the group before the gate increased in size to a number variouslyestimated at 20 to 50.When Irwin and Snyder had finished their business in theplant and were about to leave, Irwin called the District Attorney. Several min-utes later Chief of Police Sorenson arrived at the gate.He told the pickets thatlie was going to bring out Irwin and Snyder and proceeded to drive in the entrance.As he started to do so, several of the pickets shouted at him to stop and pointedout that the driveway was "full of" roofing tacks; according to Sorenson "theapproach was just covered with them." Sorenson angrily walked into the plant,got a broom and swept the tacks from the approach. The pickets assisted himin doing so. Sorenson then stood at the gate and Irwin and Snyder drove outunmolested.On the following morning, Snyder found a roofing tack in one of his front tires.When he removed it the tire deflated.The rear view mirror of his car was alsomissing.Since October 2, 1948, there have been no apparent further incidents.Theplant, however, remained closed until shortly before the hearing, at which timeit again began to operate.D.Conclusions as to 8 (b) (1) (9.)The complaint alleges violations of 8 (b) (1) (A) only as to the events in CoosBay on and after August 27, 1948.There is no substantial evidence to establish that intimidation, violence, orforcible restraint occurred at Coos Bay up to the night of August 27.Duringthat day the picketing at the various gates was, so far as the record reveals,relatively orderly and peaceful.The characterization by pickets of crew mem-bers of theRolandoas "finks" and "scabs" is a type of name-calling which theBoard has found to be privileged under Section 8 (c) of the statute(Perry Nor-vellCompany,80 NLRB 225). Although the picketing was in substantialnumbers, that fact alone does not, in the absence of actual restraint or threatof force, constitute a violation of Section 8 (b) (1) (A).The influence broughtto bear on mill employees not to enter the plant on the 27th was confined to ex-hortation and argument.When the mill employees, unpersuaded, voted to go towork, they were permitted to go into the plant without molestation.However, that intimidation and restraint did occur beginning on the night ofAugust 27, 1948, seems clear from the foregoing recital of facts.Thus that nightthe men at the North gate established a barricade. Early on the morning ofAugust 28 rocks and lumber were thrown at S. U. P. official Dombroff's car as hedrove into the plant.Beginning with the first shift at 7 a. m. on August 28 millemployees were forcibly restrained and effectively prevented from entering theplant.A barricade was erected.Pickets massed before the gate and kept outboth pedestrians and automobiles.When President Lyons and Foreman Parrickattempted to'remove the barricade they were forcibly restrained from doing so.The evidence is clear, as it has been set out fully heretofore, and needs nofurther recital.In sum, all during the day of August 28, until the arrival ofthe State Police, and except for the brief interval during which the barricade NATIONAL UNION OF MARINE COOKS AND STEWARDS77was removed at the request of Police Chief Sorenson,rank and file employees,supervisors,mill officials,and persons having business in the plant were, withSeveral exceptions,forcibly prevented from entering.That the restraint was notcompletely successful in preventing all from entering,or that in some cases itinvolved supervisors or persons not company employees,is immaterial. Itsnatural and probable consequencewasto serve notice on company employeeswho. were viewing the proceedings,that any attempt at entrance would be -metwith forcible resistance.Without reiterating in detail all the various actsof force, fully set out heretofore,which occurred at the plant gates on August28, 1948,it is sufficient to say that,they constituted,singly and in their totality,a concerted effort to prevent employees from entering the plant.Such activityon the part of a labor organization or its agents,the Board has determined,constitutes restraint and coercion in violation of Section8 (b) (1) (A).(Sunset Line and Twine Company,79 NLRB 1487).If, therefore,the conductis attributable to the Respondents,they have violatedthe Act.The Respondents,however, denyauthorization of, and responsibility for, anyacts of restraint or force.So far as Local 12 of the Longshoremen,and theFiremen and the Cooks are concerned,I am persuaded that those organizationsmust acceptresponsibility for the acts of restraint occurring at the gates onAugust 27 and 28. The Board has said that a union's liability for, the acts ofpersons allegedly representing it is to be determined by the general laws ofagency, and that as a principal,the union may be responsible for the acts of itsagents within the scope of their general authority.(Sunset Line and Twine,supra;seePerryNorvell Co.,supria;Smitlr CabinetMfg. Co., Inc.,81 NLRB 886.)In the instant case it is clear from the evidence,and in fact it is not denied,that Local 12 and the Cooks and the Firemen sponsored the picketing of theplant gates.Officials of two of these organizations,Local 12 and the Firemen,appeared in the picket line from time to time ; passes through the line had tobe secured from the Longshoremen'sHall, which was the apparent headquartersfor strike activity.Among the personswho wereeither union officials or whopurported to act as spokesmen for the pickets on August 28, 1948, and whoactually participated in acts of restraint or used threat of force before the)lain gate on that day,were W. W. Jordan,a member of the Joint Strike Com-mittee and who acted throughout the dispute as the representative of the Firemen,and Tex Briggs of Local 12.There can be little question,in view of the Boarddecisions above cited,that these men were agents of their respective unions.Theydirected and participated in acts of restraint and force-in furtheranceof the general objectives of the picketing.They were thus acting within thescope of their authority as agents,and their organizations are responsible for themanner in which that objective was effectuated. That Local 12 or the Firemenmay not have conferred authority on the individuals to commit the specificunlawful acts(or, indeed,as the evidence suggests as to Local 12, may even havedeplored them) is not controlling.Sunset Line and Twine Co., supra; PerryNorveil Co.,supra;Snaith Cabinet Mfg.Co., supra.While Briggs is not shownto have been an official of Local 12,and though mere union membership does notcreate an agency relationship between a union and its members,Briggs was aleader in the picket line sponsored by the Respondents.He assumed to act asspokesman for and directed the group about the gate.Wally Hull, an official ofLocal 12, was present at the gate when resistance was offered to employeesattempting to get into the plant.Briggs was exhorting the pickets to standfast and not to let anyone through.While it is arguable that Hull's failure 78DECISIONS OF NATIONAL _ LABOR RELATIONS BOARDto disavow actions taking place under the banner of Local 12 warranted theconclusion by the participants and the observers that Hull, and thus Local 12,officially sanctioned the restraints, the Board has held that the mere presenceof an agent of a labor organization is insufficient to constitute the acts of strikersthe acts of the organization.Perry Norvell Co.(Committeeman Driskill) ; cf.Sunset Line and Twine Co.(Business Agent Vail and Vice-President Lynch).Local 12 was put on notice, however, by Hull's presence, that Briggs was assum-ing to act as a leader and director of the picket line activity sponsored by Local12.So far as appears that assumption of authority, if it was such, was notdisavowed.As to Jordan, the Board has held that a member of a strikecommittee is an agent of the committee ;Perry Norvell Co.In any eventJordan was an agent of the Firemen within the definitions of the Board.While it is true that in a number of instances, the precise identity of some whoused force at the Main gate was not established, other than by conclusory testi-mony to the effect that they were "pickets," it is evident that those participantswere members of, or identified with the picketing group. It is not disputed thatthe Respondents maintained a sizable picket line which attempted to prevententrance to the plant on August 28, 1948. Individuals who participated in thoseattempts were among the pickets.For a time this group had complete controlover the situation at the gate. It is thus idle to argue that, because the par-ticipating individuals were not in every case identified by name their actionsin consonance with the general scheme of blockading the gate are not attributableto the picketing group.The General Counsel having established the Respondent'scontrol over the situation, it was up to the Respondents to disprove that specificacts at the gate in pursuance of the aim of preventing entrance were not the actsof persons in the control group. If there be doubt, the Respondents produced thequandary; it was their responsibility to dissociate themselves from its results."It rested upon the tort feasor to disentangle the consequences for which it waschargeable from those from which it was immune."N. L. B. B. v. Stackpole, Car-bon Co.,105 F. 2d 167, 176 (C. A. 3).The next question is the responsibility of the Marine Cooks and the Longshore-men's International for the above violations of Local 12 and the Firemen.Thereis no substantial evidence that the Cooks was represented in the incidents ofAugust 28 by any of its officials or representatives ; nor evidence of an adoptionor ratification by the Cooks of any of the illegal acts ; nor evidence of understand-ing or knowledge on the part of the Cooks that illegal force would, or was likelyto, be used.The Respondents argue that mere joinder in the establishment ofa picket line does not render a union liable for the independent, unauthorized,and unknown unlawful acts of other joint participants.To hold otherwise, theyassert, is to make each sponsor of a picket line a guarantor of the good conductof every other participant.However persuasive these contentions might be if this were a question of firstimpression, the Board, as I interpret the decision in theSuns-et Line and Twinecase,supra,has held to the contrary.The Board there stated the following :...the majority [of the Board] regards the International's admitted co-sponsorship of the strike and picketing as highly significant.From thatadmitted fact it is inferred that, for the purposes of this particular enter-prise, a relationship between the two organizations [Local and International]was necessarily created whereby each organization became responsiblefor the acts of the other-that is, of the other's duly assigned agents-in the furtherance of their common venture. NATIONAL UNION OF MARINE COOKS AND STEWARDS'79This holding seems applicable to the Cooks herein. See alsoSmith CabinetAlfl/.Co., supra.It is therefore found that the violations of Local 12 . and theFiremen are attributable to the Cooks.With respect to the Longshoremen's International, however, the answer mustbe different.While it might be surmised that the activities of Local 12 at CoosBay, and of Local 10 at San Francisco, could not have been maintained withoutInternational approval, there is no substantial evidence that the Internationalsponsored the strikes or the picketing.Likewise, there is no substantial evidenceof participation by International officials in any of the events. It will thereforebe recommended that the complaint be dismissed as to the Longshoremen'sInternational.While Business Agent Hoffman of the Sari Francisco Local 10 of the Long-shoremen participated in the August 28 restraint, Local 10 is not charged as arespondent.There is no substantial evidence as to the existence of a local of the Cooksat Portland to whom an order could be directed. It will therefore be recom-mended that the complaint be dismissed as to the Portland local of Cooks.It is found that. Longshoremen Local 12, the Firemen, and the Cooks, onAugust 27 and 28, 1948, restrained and- coerced the Company's employees inthe exercise of rights guaranteed in Section 7 of the Act by: (1) assaults uponemployees; (2) stoning and clubbing automobiles of employees; (3) obstructingthe entrance of employees into the plant; (4) attempting to overturn automobilesof employees; and (5) by erecting barriers at the plant entrances.After August 28 there was no wholesale and general restraint.According tothe State police officers the situation was largely orderly.The various individualincidents which occurred thereafter, however, require disposition.1. In September a barricade was placed across the road, but, as has been seen,was removed by Rountree, a Local 12 official, when the police reported theincident to him.This action-would seem to constitute an effective repudiation ofthis particular act of barricading.2.The action of the pickets in following Lyons' car in early September wasprobably the result of understandable individual resentment for Lyons havingstruck the picket with'his car. In my judgment the action is not attributable tothe Respondents.3.With respect to the placing of the cup of sugar in Foreman McGinnis' gasthnk: there is no evidence as to how the object came to be there. I do notattribute responsibility to the Respondents.4.The beating of McGinnis and Ulshoeffer on September 12 presents a moredifficult question.This incident occurredafterthe Respondents had expressedtheir desire to cooperate with the police authorities; and presumably afterRountree had removed the barricade referred to in incident 1, above. It alsooccurred away from the scene of the dispute. In addition, no officials of theRespondents were involved.However, both Briggs and Nutter, members ofLocal 12, who were prominent in the beating, had also figured prominently inthe acts of restraint and force about the plant -gates on August 28.Briggs' ac-tivities on August 28 have already been attributed to Local 12.Both Briggs andNutter are mentioned in the testimony on numerous occasions in, connection withthe picketing activities.The employees who witnessed the actionsof Briggsand Nutter on August 28 could thus reasonably have concluded that they wereacting with the approval of Local 12 and the Firemen. In the absence of cleardisavowal the employees could likewise have concluded that the actions of Briggs 80DECISIONSOF NATIONALLABOR RELATIONS BOARDand Nutter on September 12 were of the same character.Despite the Respond-ents' apparent official abandonment, after the arrival of the State Police, oftheir policy of organized force, the patterns of conduct they had devised andencouraged undoubtedly survived for some time thereafter.The beating ofMcGinnis and Ulshoeffer seem to me to represent a residual effect of thosepractices.It is therefore found that the beating is attributable to Local 12,the Firemen, and the Cooks and constituted further restraint and coercion inviolation of Section 8 (b) (1) (A).With respect to the barricade placed before the North gate that day, however,since there is no evidence as to how or by whom it came to be placed, I do notattribute it to the Respondents.5.The incident at the gate on September 23 which resulted in the arrest ofLessard does not appear to be sufficiently substantial to warrant a finding ofrestraint and coercion of employees.The circumstances do not indicate anyconcerted and deliberate effort to restrain entrance ; a purpose which, indeed,would have been somewhat foolhardy in view of the presence of Officer Turnbow.Lessard was summarily arrested, and if there had been any plan for the use offorce it was effectively discouraged by Turnbow's prompt and firm intervention.6.The beating of Ferre and Edwards, watchmen on theRolando,though it hassome of the aspect of the beating of McGinnis and Ulshoeffer, seems, however,to require a different result.Except that we have the nicknames of two ofthem, that they are longshoremen, and that Ferre saw them in the Longshore-men's Hall the night his pass was renewed, the identity of the assailants is notestablished.While it might rationally be suspected that the attack was con-nected with the labor dispute there is no actual evidence that it was-anothercharacteristic distinguishing it from the beating of McGinnis and Ulshoeffer.17Even if the connection be inferred, however, doubt remains as to the motive forthe assault. It may have been in reprisal for Ferre's alleged gun shots from theRolando,and, if so, would scarcely seem to be within the scope of any authorityconferred on the assailants by the' Respondents. L am consequently unable toattribute this assault to the Respondents.7.The tack incident on October 2, 1948, involved the use of some force in thethrowing of objects at Office Manager Snyder's car.Whether the strewing oftacks on the roadway would constitute restraint need not be, determined at thepresent time.The entire incident was remote in time from the disorderly patternthat marked the inception of'the picketing. It was an isolated occurrence.Thepersons who participated are not identified.There is no direct evidence as. towho threw the tacks upon the' roadway. The plant was closed down at thetime. ' Neither, Irwin nor Snyder were rank and file employees, and it is not'necessarily inferrable that knowledge of the incident would come to the atten-tion of such employees and thus restrain and coerce them. I do not find anyviolation of Section 8 (b) (1) (A) by the Respondents with respect to this inci-dent.Compare the "tack incident related inSunset Line and Twine Co., supra.Summary of Conclusions as to 8 (b) (1) (A)In summary A hen, it is found that in preventing entrance to the plant onAugust 27 and 28, 1948, by the use of force, restraint, and threat, and by the beat-ing of McGinnish and Ulshoeffer on September 12, 1948, Local 12, the Firemen,and the Cooks restrained and coerced employees, in violation of Section 8 (b)17Thus, note Briggs' declaration to Ulshoeffer to the effect that Ulshoeffer should "getoff" theRolando. NATIONAL UNION OF MARINE COOKS AND STEWARDS81(1) (A) of the Act, in the exercise of their right to work and to refrain fromengaging in concerted activities, rights protected by Section 7 of the statute(Suni-set Line and Twine Company, supra).Several of the allegations of the complaint as to the charged 8 (b) (1) (A)allegations should probably be adverted to at this point in the interest of clari-fying the findings.The complaint alleged 8 (b) (1) (A) violations,inter alia,by (1) 'picketing Company premises in large numbers ; (2) obstructing egressand ingress of Company supplies, equipment, personnel, and finished products ;and (3) impeding the entrance of supervisory and managerial personnel.Ordinarily peaceful picketing in a primary labor dispute is, in my judgment,protected by Section 8 (c) of the statute. Picketing in a context of violence,or in such numbers, as to restrain, and with the purpose of restraining, entranceto a plant, exceed the bounds of permissible speech. Both these excesses werepresent here.The picketing at the plant gates on August 28 was inextricablybound up with forcible restraint and threats of physical reprisal, and cannotbe separated from them. It isnot,however, found that picketing "by large num-bers of persons"perse constituted a violation of the statute.The obstruction of entrance of rank and file employees has been found tohave restrained and coerced them.(Sunset Line and Twine Cbmpany, supra.)It isnotfound, however, that the obstruction of deliveries to and from theplant by nonemployees of the Company, in the absence of the use of restraintand force which could be expected to come to the attention of employees andthus intimidate them, constituted aviolation of Section 8 (b) (1) (A). Similarlywith respect to the obstruction of entrance of supervisoryand managerial em-ployees.It isnotfound that such action, although an unprotected concertedactivity(International Nickel Company,77 NLRB 286)perse constitutes re-straint and coercion of employees 18Where, however, such obstruction takesplace in the presence of rank and file employees intent upon, and denied en-trance to, a plant, it, provides the latter, unless assured to the contrary, withan example of what they may themselves expect; and is consequently a restraintupon them. Such was the situation here.Smith Cabinet Mfg. Co., Ina,811NLRI3 886.E. The Boom Company: 8 (b) (4) (A)The complaint, as amended, further alleged that the Respondents, in violationof Section 8 (li) (4) (A) of the Act, induced and encouraged employees ofthe Boom Company to cease working "in order to compel the Boom Company tocease doing business with the Irwin-Lyons Company.The Boom Company is a public utility operating under franchise issued by thePublic Utility Commission of the State of Oregon. Pursuant to its franchise,the Boom Company transports timber from logging areas along the South Forkof the Coos River to Coos Bay-an apparent distance of about 30 miles. Thefranchise gives the Boom Company 'exclusive right to transport logs along theriver,It is required to accept and transport logs for all persons, at rates setby. the. Commission. . There are, however, apparently only three logging opera-tions along its route whom the Boom Company services : The Irwin-Lyons Com-pany, Kruse Logging Company, and. Dan Melton. Irwin-Lyons logs one of its^ All unprotected concerted activities are not necessarily unfair labor practices.SeePerry Norvell Company, supra,where the Board said, "There is an area of employee activity,not precisely defined, which while not constituting unfair labor practices under Section 8(b) of the Act, is nevertheless not protected by the Board when employees seek affirmativerelief themselves under Section 8 (a)'. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDown tracts lying along the river using its own logging employees.Dan Meltonis a logging contractor who logs Irwin-Lyons timber-property and delivers thelogs by truck to Irwin-Lyons at the Boom Company's rafting grounds on theCoos River, from which point they are transported down river by the BoomCompany to the Irwin-Lyons mill.Melton is paid so much a thousand feetby Irwin-Lyons for delivery at the rafting grounds.The Kruse Logging Com-pany, however, logs its own timber, sometimes selling it to Irwin-Lyons, whotakes delivery at the rafting grounds.Within several clays after the Respondents began to picket the Irwin-Lyonsmill, pickets carrying Longshoremen'splacards were also placed at a bridgeon the Coos River, near the rafting grounds of the Boom Company, and up-riversome milesfrom Coos Bay."This bridge is used both by logging employeesof Irwin-Lyons and by employees of the Boom Company to get to their jobs.The Boom Company employees are members of the International Woodworkersof America, C. I. O. As these employees appeared for work one morning ac-companied by Dow Beckham, manager of .the Boom Company,. they met thepickets at the bridge.According to Beckham's testimony Vern Leneve, a long-shoreman and the picket captain, "told us that he wanted us to stop rafting,becausethey intended to close down all operations that had to do with Irwin-Lyons,to force them to bring this matter to a close quicker, or words to thateffect."Beckham asked Leneve whethey they could not continue to raft thelogs of Melton, because he was a small operator and financially more vulnerable.Beckham also asked to be allowed to continue maintenance work. Leneve statedthat he would "see what he could do." On the following day, Leneve reportedto Beckham that the maintenance work could be continued but that Melton'slogs should not be rafted.The Boom Company then suspended all but main-tenance operations.Passes for the maintenance crew were thereafter issuedby Longshoremen officials.The pickets remained in the area from. 2 weeksto a month ; the picketing was then apparently discontinued.The Boom Com-pany did not resume rafting operations, however, for about another month,for what reason does not clearly appear.While the record is not altogether clear on the point, apparently the onlylogs in the possession of the Boom Company at the time the picketing began,with the possible exception of several stray Kruse logs, were those which hadbeen logged by Irwin-Lyons and Melton.20Melton's logs, as I understand it,were the property of Irwin-Lyons.With delivery to the rafting grounds Melton'scontractual obligation to Irwin-Lyons was discharged and his interest in thelogs presumably ceased.Thus,so far as.the record reveals, all the logs in theriver at the time the picketing of the Boom Company began, were Irwin-Lyonslogs destined for use in the Irwin-Lyons mill.By virtue of stock ownership and managerial control in both Companies theindividuals who own and operate the Boom Company have substantial ownershipand operational interests in the Irwin-Lyons Company. - The, stock interests inthe two Companies are as follows :19There is no evidence as to participation by the Firemen and Cooks in the picketing ofthe Boom Company.Dow Beckham,manager of the Boom Company,testified as follows :"They [the pickets]bad a sign,a picket sign.I remember that it had I. L. W. U. on it,and that they were unfair to-that Irwin-Lyons were unfair.Whether there were anyother unions on it or not,I don't remember."20Beckham testified that at the time of the hearing Kruse had about 3 million feet in theriver up=stream,but there is no indication as to when they were placed there,or whethertheir movement had been impeded by the. shut-down of the Boom Company.At the sametime Irwin-Lyonshad over 6 million feet in the river, and Melton apparently none. NATIONAL UNION OF MARINE COOKS AND STEWARDS83The Boom CompanyIndividual(Shares)Irwin-LyonsH.W. Irwin--------------------------------62%27/8James A. Lyons------------------------------62%2%Dorise C. Irwin------------------------------62s/s27/sJane S. Lyons-------------------------------623/83%Jean Irwin----------------------------------623/s61/4Joan Irwin----------------------------------623/s61/4Stewart Lyons---------------------- --------62%61/4Susan Lyons--------------------------------623/s61/4John L. Hawkins----------------------------11J.E. Peggs---------------------------------------101/Robert R. Dutton_________________________________1M. F. Thomas-------------------------------- -----1Total Shares--------------------------50050Both Companies are thus seen to be largely owned by the Irwin and Lyonsfamilies.The individuals who own the Boom Company also own 75 percentof the stock interests in the Irwin-Lyons Company, and in many cases, in aboutthe same ratio.Managerial control is substantially the same by reason of James A. Lyons'position as president and active operating head of both Companies.H.W.Irwin is secretary-treasurer of both Companies.The officers are as follows:Boom CompanyIrwin-LyonsPresident--------------James A. LyonsJames A. LyonsSecretary-Treasurer-_--H. W. IrwinH. W. IrwinVice President---------Jane S. LyonsJ.H. PeggsManager--------------Dow BeckhamJohn L. HawkinsHawkins, in addition to being manager of Irwin-Lyons, is one of the threemembers of the Board of Directors of the Boom Company, the other two beingJames A. Lyons and H. W. Irwin.It is thus seen that the two Companies, though ostensibly separate enter-prises, arein fact substantially engaged in one straight line operation-that ofcutting logs, transporting them down river and sawing them into lumber at themill.Both enterprises are carried on substantially by and for the benefit of thesame individuals.The owners of Irwin-Lyons thus had not mere importantpecuniary investment in the Boom Company, and not control alone ; but in addi-tion utilized it as a necessary adjunct to the production of lumber. In this sense,the operations of the Boom Company, so far as directed to the transportation oflogs to the Irwin-Lyons mill,constituted but a phase of the business of pro-ducing lumber. It is thus a completely different situation from that where merepecuniary interest alone is subjected to attack in a labor dispute:'The fact thatthe common ownership is by individuals and not by the corporate organizationsthemselves, while a factor to be weighed in determining the actuality and effectof interest, is not controlling.In my judgment, so far as the issue of the legalityof a strike against the transportation of Irwin-Lyons logs to the, Irwin-Lyonsmill is concerned, the two organizations constituted one economic enterprise.21For example,as was suggested in the oral argument,the picketing of the Pacific Gasand ElectricCompany,because the Irwin-Lyons stockholders,or even Irwin-Lyons itself,owned stock interests,or even control,in Pacific Gas and Electric.S77359-50-vol. 87-7 84DECISIONSOF NATIONALLABOR RELATIONS BOARDThe fact that the Boom Company is a public utility does not seem.to affect thatconclusion.It is not necessary to determine on this record the legality of arefusal, or of attempts to induce a refusal, by Boom Company employees, tohandle the logs of other customers of the Boom Company. That situation is notpresented and I express no opinion on it. In fact, the General Counsel does notcontend that the Respondents violated the Act by any inducement or refusal tohandle the logsof Melton or Kruse.I conclude that, in the light of the issues raised and the facts developed,as I interpret them, the activities of the Boom Company in transporting Irwin-Lyons logs to the latter's mill constitute a segment of a total operation byIrwin-Lyons Lumber Company. As Senator Taft stated during the debateson the Act (93 Cong. Rec. 4323, April 29, 1947), "This provision [Section 8 (b)(4)] makes it unlawful to resort to a secondary boycott to injure the businessof a third person who is wholly unconcerned in the disagreement between anemployer and his employees." The Boom Company when handling logs ofIrwin-Lyons destined for use in the Irwin-Lyons mill is scarcely; in the contextof the present facts, an unconcerned employer. It is therefore found thatthe Respondents have not induced or encouraged the employees of anotheremployer in violation of Section S (b) (4) (A) of the Act 22F. The8 (b) (2)1.At San FranciscoThe complaint alleged that the Respondents, by their actions at San Fran-cisco and their later activities at Coos Bay, attempted to cause the Companyto discharge personnel manning theRolando,because of their membership in theS.U. P.It is not disputed that the Firemen and Cooks demanded that the Com-pany hire members of their organizations to man the engine and steward's de-partments of theRolando.Compliance with this demand would necessarily,have resulted in the displacement of the S. U. P. members employed in thosedepartments.The cause of this displacement would have been the nonmember-ship of those employees in the Firemen or Cooks. Since neither of those organ-izationswas at that time a majority representative of such employees theirdischarge because of nonmembership therein would have been a violation ofSection 8 (a) (3).For the Respondents to cause or attempt to cause such aresultwould be a violation of Section 8 (b) (2).The question, then, iswhether the Respondents have engaged in such action.Not all measures by a union designed to procure illegal discrimination by anemployer against his employees is made unlawful by Section 8 (b) (2). Un-like Section 8 (b) (4) (A) which outlaws objectives, regardless of method,(SeeWadsworth Bldg. Co. Inc.,81NLRB 802). Section 8 (b) (2) pro-,hibitsmeans, and not the result.This seems clear from the legislative his-tory.As originally drafted the section forbade unions "to persuade or attemptto persuade" an employer so to discriminate. In conference this language waschanged to the present provision "to cause or attempt to cause." The reason,for this change, as given by Senator Taft, was that "the House Conferees objectedon the ground that [the original language] seemed inconsistent with the pro-visions guaranteeing all parties freedom of expression." (93 Cong. Rec. 6600.).The effect of this revision was to legalize the use of speech by unions in order to22SeeDouds v. Metropolitan Federation,75 F. Supp. 67 (D.-C. N: Y.). NATIONAL UNION OF MARINE COOKS AND STEWARDS85induce an employer to discriminate against employees, in the absence of forceor promise of benefit. Picketing devoid of the latter influences may in theappropriate circumstances be speech, the expression of view, argument, oropinion, and consequently privileged under the statute.At San Francisco the evidence is that, other than the picketingwhich, as ithas been found, was on the whole peaceful-the only overt acts in which theFiremen and Cooks engaged were the requests for a contract and the hiring oftheir members, picketing, and threats to picket.These appearing to be no morethan techniques of persuasion devoid of threat of force or promise of benefit, itis found that the acts of the Firemen and Cooks at San Francisco did not consti-tute a violation of Section 8 (b) (2).2' 'Local 10 of the Longshoremen, however, did more at San Francisco than makedemands and picket. It engagedin a. strikeby withdrawing the services oflongshoremen.While it is not clear from the record whether the longshoremen:at San Francisco were employees of the Company or of the stevedoring contractor;that fact does not seem material.A strike by a union to compel an employerto violate Section 8 (a) (3) is a violation of Section 8 (b) (2).(NationalMaritime Union,78 NLRB 971.) Local 10, however, is not named as a Respondent,and there is no evidence of sponsorship or participation by the Longshoremen'sInternational in the events at San Francisco.Moreover, the gravamen of theviolation of Section 8 (a) (3) is discrimination in employment on the basisof union membership.Local 10's.demands were unrelated to' the union affilia-tion of the Company's sailors.They related only to the division of work asbetween stevedores and sailors, without reference to the union membership ornonmembership of either.Although all three unions established picket linesthereafter-which were maintained simultaneously throughout the day-there isno evidence that they had at that time (though they did later at Coos Bay)joinedforces in a common effort to support each other's demands. It is thereforefound that none of the Respondents engaged in violations of Section 8 (b) (2)by their conduct at San Francisco.2.At Coos BayA different result is required, however, with respect to the conduct of theFiremen, the Cooks, and Local 12 of the Longshoremen at Coos Bay. Force andviolence were employed by those Unions to compel compliance with their de-mands.These were overt acts within the intendment of Section 8 (b) (2), andnot privileged speech, even though carried out under the guise of, or in combi-nation with, picketing. (Section 8 (8)(c) : Milk Wagon Drivers v. Meadowmoor,312 U. S. 287.)In addition, Local 12 struck theSanta Leonore.At Coos Bay, Local12'joined forces with the Firemen and Cooks in a commoneffort to compel submission to the demands of all three organizations.Here,unlike San Francisco, a Strike Committee was set tip on which Local 12 was,represented, the picketsignscarried the names of all three unions,, officials ofLocal 12 issued passes through the picket line. . Local 12's hall was used as.strike headquarters and as a billeting place for out-of-town pickets of the other'unions.Further, at the conciliation meeting on September 10, Local 12 declined'to settle its demands without a common settlement.Local. 12 and the Firemenand the Cooks thus attempted to cause the Company to discriminate in regard.to the stewards and engine room departments, in violation of Section 8 (a) (3)_23Cf.American Radio Association,82 NLRB 1344, where the Board found a threat tu:striketo constitute a violation of Section 8 (b) (2). 86DECISIONSOF NATIONALLABOR RELATIONS BOARDPrior to the hearing in the present case, a hearing under Section 10 (k) of theAct, asserting the existence of a work jurisdictional dispute, was held by theBoard upon charges of violation by the Firemen and Cooks of Section 8 (b) (4)(D) of the Act, based upon the instant situation. Since the close of the instanthearing that case has been decided by the Board adversely to the Firemen andCooks.24The Respondents assert here that the 10 (k) proceeding arises outof the same facts as part of the present case-namely, determination as to whatunion has jurisdiction over the engine room and stewards departments of theRolaoado.Since the 8 (b) (2) allegations of the instant complaint are groundedin part on that dispute, the Respondents' argument continues, the instant 8 (b)(2) allegations ought not to have been brought and should now be dismissed.This argument is bottomed upon the claimed contemplation of Congress thatviolations based on 8 (b) (4) (D) situations should not be charged except forpersistence in jurisdictional claimsafteradverse decision by the Board in a10 (k) proceeding.The statute, however, makes no such distinction. Section 8 (b) (4) (D)outlaws jurisdictional strikes, and their inducement, in the absence of a certifi-cation by the Board to which the employer is not conforming. Its operation isnot made dependent upon the outcome of a 10 (k) proceeding.However muchequitable merit there may be in the assertion that collateral violations oughtnot to be pressed while a basic legal question possibly diapositive of the entireissue is pending and undetermined, that consideration must be addressed tothe General Counsel's discretion.So far as the Trial Examiner is concerned, theonly permissible inquiry is whether the conduct involved constituted a violationof the statute. It is therefore found that the pendency or disposition of the 10(k) proceedings before the Board has no apparent effect upon the legal proprietyof proceeding with the present case.G. Generalco ela.sions1. It is found that Local 12,' the Firemen, and the Cooks, by their acts inthe course of picketing the Company's plant at Coos Bay on August 27 and 28,1948, and by the beating of McGinnis and Ulshoeffer on September 12, restrainedand coerced employees, in violation of Section 8 (b) (1) (A) of the statute, inthe exercise of rights guaranteed by Section 7.2.It is found that the same Respondents by their acts at Coos Bay, Oregon,in violation of Section 8 (b) (2), attempted to cause the Company to discriminateagainst employees in violation of Section 8 (a) (3).3. It is found that none of the Respondents have engaged in unfair labor prac-tices in violation of Section 8 (b) (4) (A) of the Act.4. It is found that the Longshoremen's International has not committed anyunfair labor practices charged in the complaint.Iv.THE EFFECT OF THU UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondents set forth in Section III, above,occurringin connection with the operations of the Company described in Section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States,and such of them as have beenfound to constituteunfair labor practices tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.'4 Irwin-Lyons Lumber Co.,82 NLRB 916, Cases Nos. 36-CD-2 and 36-CD-3. NATIONAL UNION OF MARINE COOKS AND STEWARDSV.THE REMEDY87Having found that certain of the Respondents have engaged in unfair laborpractices it will he recommended that they cease and desist therefrom and take.certain affirmative action effectuating the policies of the Act.Upon the basis of the above findings of fact and upon the entire record of thecase, I make the following :CONCLUSIONS OF LAw1.Local 12 of the International Longshoremen's and Warehousemen's Union,CIO ; National Union of Marine Cooks and Stewards, CIO ; and Pacific CoastMarine Firemen, Oilers, Watertenders and Wipers Association, are labor or-ganizations within the meaning of Section 2 (5) of the Act.2. Irwin-Lyons Lumber Company, Coos Bay, Oregon, is engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.3.By restraining and coercing employees of the Company in the exercise ofrights guaranteed in Section 7 of the Act, Local 12, the Firemen, and the Cookshave engaged in unfair labor practices within the meaning of Section 8 (b)(1) (A) of the Act.4.By attempting to cause the Company to discriminate against its employeesin violation of Section 8 (a) (3), Local 12, the Firemen, and the Cooks haveengaged in unfair labor practices in violation of Section 8 (b) (2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.6.The Respondents have not engaged in unfair labor practices within themeaning of Section 8 (b) (4) (A) of the Act.7.International Longshoremen's and Warehousemen's Union has not engagedin unfair labor practices.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, it isrecommended that Local 12 of the international Longshoremen's and Ware-housemen's Union, CIO; National Union of Marine Cooks and Stewards, CIO;and Pacific Coast Marine Firemen, Oilers, Watertenders and Wipers Association ;and their officers and agents, shall:1.Cease and desist from :(a)Restraining and coercing employees of Irwin-Lyons Lumber Companyin the exercise of their rights to engage in, or to refrain from, union or concertedactivities, as guaranteed to them in Section 7 of the Act ;(b)Attempting to cause that Company to discriminate against its employeesin violation of Section 8 (a) (3) of the Act.2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a) Post immediately in conspicuous places in their business offices, wherenotices to members are customarily posted, copies of the notice attached heretoas Appendix A. Copies of the notice, to be furnished by the Regional Directorfor the Nineteenth Region, shall, after being signed by official representativesof these Respondents, be posted and maintained for a period of sixty (60) con-secutive clays thereafter.Reasonable steps shall be taken by these Respondentsto insure that said notices are not altered, defaced, or covered by any othermaterial 88DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Notify the Regional Director for the Nineteenth Region (Seattle, Wash-ington,) in writing, within twenty (20) days from the date of receipt of thisIntermediate Report and Recommended Order what steps they have taken tocomply therewith.It is further recommended. that the complaint be dismissed, with respect tothe following allegations: (1) that the Respondents violated Section 8 (b) (4)(A) of the Act; (2) that International Longshoremen's and Warehousemen'sUnion engaged in any violations of the Act; and (3) that the Portland local ofthe Cooks engaged in any violations of the Act.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report and Recommended Order or to any other part ofthe record or proceeding (including rulings upon all motions or objections) ashe relies upon, together with the original and six copies of a brief in supportthereof; and any party may, within the same period, file an original and sixcopies of a brief in support of the Intermediate Report and Recommended Order.Immediately upon the filing of such statement of exceptions and/or briefs, theparty filing the same shall serve a copy thereof upon each of the other parties.Statements of exceptions and briefs shall designate by precise citation the por-tions of the record relied upon and shall be legibly printed or mimeographed, 'and if mimeographed shall be double spaced. Proof of service on the otherparties of all papers filed with the Board shall be promptly made as requiredby Section 203.85.As further provided in said Section 203.46, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of serviceof the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 31st day of May 1949.CHARLES W. SCHNEIDER,Trial Examiner.APPENDIX ANOTICETo ALL OFFICERS, REPRESENTATIVES, AGENTS AND MEMBERS OF INTERNATIONALLONGSHOREMEN'S AND WAREHOUSEMEN'S UNION, LOCAL 12, CIO ; NATIONALUNION OF MARINE COOKS AND STEWARDS, CIO; AND PACIFIC COAST MARINE FIRE-MEN, OILERS, WATERTENDERS AND WIPERS ASSOCIATIONPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that:WE WILL NOT restrain or coerce employees of IRwIN-LYoNS LUMBER COM-PANY in the exercise of their rights to engage in or to refrain from unionor concerted activities, guaranteed them in Section 7 of the Act. NATIONAL UNION OF MARINE COOKS AND STEWARDS89WE WILL NOT attempt to cause IRWIN-LYONS LUMBER COMPANY to dis-criminate against its employees in violation of Section 8 (a) (3) of the Act.INTERNATIONALLONGSHOREMEN'S ANDWAREHOUSEMEN'S UNION, LOCAL 12, CIO,Dated --------------------By ----------------------------------------(Representative)(Title)NATIONAL UNION OF MARINE COOKS ANDSTEWARDS, CIO,Dated --------------------By -----------------------------------------(Representative)(Title)PACIFIC COAST MARINE FIREMEN, OILERS,WATERTENDERS AND WIPERS ASSOCIATIONDated --------------------By -----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.